Case: 21-10607      Document: 00516195689        Page: 1     Date Filed: 02/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       February 8, 2022
                                  No. 21-10607
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cecil Charles Casel,

                                                         Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:19-CR-125-1


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Cecil Charles Casel pleaded guilty to attempted child sex trafficking,
   in violation of 18 U.S.C. §§ 1591(a)(1), (b)(2), 1594(a). He was sentenced to,
   inter alia, an above-Sentencing-Guidelines-range term of 175-months’
   imprisonment.     He contends that the Government’s statements at


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10607      Document: 00516195689           Page: 2   Date Filed: 02/08/2022




                                     No. 21-10607


   sentencing breached its promise in the plea agreement to recommend a
   sentence at the low end of the Guidelines sentencing range.
          Generally, whether a breach occurred is a legal issue, reviewed de novo.
   United States v. Purser, 747 F.3d 284, 290 (5th Cir. 2014). Because Casel’s
   counsel’s remarks at sentencing were insufficient to alert the district court to
   any alleged breach, however, review is only for plain error. See United States
   v. Tapia, 946 F.3d 729, 733 (5th Cir. 2020) (concluding remarks at sentencing
   were insufficient to preserve plea-agreement-breach challenge because
   defendant “merely noted the prohibition without clearly stating that the
   Government was violating the plea agreement”). Under that standard, Casel
   must show a forfeited plain error (clear or obvious error, rather than one
   subject to reasonable dispute) that affected his substantial rights. Puckett v.
   United States, 556 U.S. 129, 135 (2009). If he makes that showing, we have
   the discretion to correct the reversible plain error, but generally should do so
   only if it “seriously affect[s] the fairness, integrity or public reputation of
   judicial proceedings”. Id.
          Casel fails to show the Government clearly or obviously violated any
   express promise in the plea agreement, and that, therefore, the court
   committed plain error. The plea agreement stipulated that the Government
   recommend a sentence at the low end of the Guidelines range.               The
   Government’s sentencing recommendation was included in the presentence
   investigation report, and the Government’s statements at sentencing
   confirmed that recommendation and did not withdraw it. See United States
   v. Reeves, 255 F.3d 208, 210–11 (5th Cir. 2001) (affirming sentence).
          Moreover, even assuming arguendo plain error is shown, Casel fails to
   show it affected his substantial rights. In other words, he has not shown a
   reasonable probability that, but for the plain error, he would have received a




                                          2
Case: 21-10607    Document: 00516195689          Page: 3   Date Filed: 02/08/2022




                                  No. 21-10607


   lesser sentence.   See Puckett, 556 U.S. at 141–42 & n.4 (noting “the
   ‘outcome’ [defendant] must show to have been affected is his sentence”).
         AFFIRMED.




                                       3